Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that a gap running vertically in a first side wall from the open top to the floor; a second flexure region is formed vertically in a second side wall from the open top down the second side wall; and wherein the section of the SEW surrounding the partial gap bends inward without the container annular wall interfering with the bend at the partial gap when the gap is splayed apart.  For example, the closest reference found, Mosher, teaches a reusable container which can be swung apart to facilitate removal of the contents but does not teach a gap running vertically in a first side wall from the open top to the floor; a second flexure region is formed vertically in a second side wall from the open top down the second side wall; and wherein the section of the SEW surrounding the partial gap bends inward without the container annular wall interfering with the bend at the partial gap when the gap is splayed apart.
None of the prior art of record is seen to disclose or suggest the limitation of claim 14 that a moving flexure means connecting the front wall to the floor by way of an integral wall thin section constructed as a single piece forming the front wall with the floor wall; and wherein the living hinge formed by the thin section is configured to be a flexure bearing region.  For example, the closest reference found, Mosher, teaches a reusable container which can be swung apart to facilitate removal of the contents but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733